DENY Motion and Opinion Filed March 21, 2014.




                                       S   In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                    No. 05-11-01425-CV

 WELLS FARGO BANK, N.A., AS TRUSTEE FOR OPTION ONE MORTGAGE LOAN
    TRUST 2006-1 ASSET-BACKED CERTIFICATES, SERIES 2006-1, Appellant
                                             V.
                                LONZIE LEATH, Appellee

                      On Appeal from the 95th Judicial District Court
                                  Dallas County, Texas
                            Trial Court Cause No. 08-07290

              SUPPLEMENTAL OPINION ON REHEARING
                         Before Justices Moseley, O’Neill, and Brown
                                  Opinion by Justice Brown

       We issue this supplemental opinion to clarify our decision to deny the motion for

rehearing.

       Appellant Wells Fargo Bank, N.A., as Trustee for Option One Mortgage Loan Trust

2006-1 Asset-Backed Certificates, Series 2006-1 filed a motion for rehearing in which it

contends our opinion, issued on January 6, 2014, creates confusion regarding when notice of a

violation is sufficient to trigger the right to cure under section 50(a)(6)(Q)(x) of the Texas

Constitution. See TEX. CONST. art. XVI, § 50(a)(6)(Q)(x). In its motion, Wells Fargo also

expresses “concern” that our opinion may lead to “unnecessary confusion and litigation
regarding the proper application of the fair market value rules” relating to home equity loans

under the Texas Constitution.

       Wells Fargo asserts for the first time in its motion that it had the right to rely on the

presumption created by article XVI, section 50(h) of the Texas Constitution regarding the fair

market value of Leath’s property. See TEX. CONST. art. XVI, § 50(h) (providing that “lender or

assignee for value may conclusively rely on the written acknowledgment as to the fair market

value of the homestead property” if two requirements are met). It states that it filed the motion

to “call the Court’s attention” to section 50(h) as “additional legal authority that should control in

the Court’s decision.” Wells Fargo acknowledges, however, that section 50(h) “was not cited by

the parties in their prior briefing.” Wells Fargo also did not present argument in its prior briefing

related to section 50(h)’s two requirements. Yet it claims on rehearing that “the facts are

undisputed that the requirement[s] for protection under Section 50(h) were satisfied at closing.”

       Generally, we do not base our rulings on arguments raised for the first time on rehearing.

See OAIC Commercial Assets, L.L.C. v. Stonegate Vill., L.P., 234 S.W.3d 726, 747 (Tex. App.—

Dallas 2007, pet. denied) (op. on reh’g) (“A motion for rehearing does not afford a party an

opportunity to raise new issues after the case has been briefed, argued, and decided on other

grounds, unless the error is fundamental.”); see also Coastal Liquids Transp., L.P. v. Harris

Cnty. Appraisal Dist., 46 S.W.3d 880, 885 (Tex. 2001) (issue raised for first time on rehearing is

waived). The issue of whether application of section 50(h) of the Texas Constitution to the facts

of this case compels a finding that the loan is constitutional is not before us and, therefore, we

will not address it. Accordingly, we deny Wells Fargo’s motion for rehearing.



                                                       /Ada Brown/
                                                       ADA BROWN
111425RF.P05                                           JUSTICE

                                                 –2–